SCOTT, J.
The evidence clearly showed that the driver, Meyers, was guilty of contributory.negligence. He saw the car coming, and deliberately drove in front of it. He says himself that when he first entered Second avenue at Seventy-Eighth street, coming from the west, he saw the north-bound car at Seventy-Seventh street, coming north. He was walking his horses, and did not look for or see the car again until he was struck. Meanwhile he had walked his horses from the westerly side of the avenue across the westerly half of the avenue and the westerly track, and -his truck was on the easterly track. Some of the witnesses were apparently not very intelligent, or at least did not express themselves clearly, but the general effect of their testimony is that the driver, knowing that the car was coming, drove heedlessly in front of it without taking the slightest pains to avoid a collision.
Judgment in each case should be reversed and a new trial granted, with costs to the appellant to abide the event. All concur.